MEMORANDUM**
California state prisoner Donald Washington, Jr. appeals pro se the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging an Eighth Amendment violation for exposing him to environmental tobacco smoke. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
The district court properly granted summary judgment to defendants because Washington failed to show that prison officials acted with deliberate indifference to his health by housing him with a cellmate who smoked. Washington’s own submissions show that defendants, once they were aware of Washington’s grievance, responded by moving him out of the cell within six weeks. See Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.